Case 1:19-cv-02357-FB-JO Document 55 Filed 06/15/21 Page 1 of 5 PageID #: 457




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 CHANAN NATHAN PASIK,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1:19-cv-02357-FB-JO
        -against-

 BOON TECHNOLOGIES, LLC ET AL.,

                        Defendant.
 ------------------------------------------------x


 Appearances:                                        For the Defendant:
 For the Plaintiff:                                  JONAS NOAH HAGEY
 MARK SCHLACHET                                      MATTHEW B. BORDEN
 Law Offices of Mark Schlachet                       DAVID KWASNIEWSKI
 3515 Severn Road                                    BraunHagey & Borden LLP
 Cleveland, OH 44118                                 7 Times Square, 27th Floor
                                                     New York, NY 10036

BLOCK, Senior District Judge:

       Litigators operate in a zero-sum environment. Many are naturally competitive.

Their instincts are generally channeled for the benefit of their clients and our

adversarial legal system. Yet, sometimes lawyers move past the realm of aggressive

advocacy and into what Magistrate Judge Orenstein called “scorched-earth

practice.” See ECF No. 41. Counsel seeks an order striking what it characterizes as

“unnecessary and inaccurate comments regarding the professionalism of my




                                                1
Case 1:19-cv-02357-FB-JO Document 55 Filed 06/15/21 Page 2 of 5 PageID #: 458




colleagues and their status as members of the legal community.” ECF No. 54 at 1.

For the reasons that follow, Counsel’s application is denied.

                                           I.

      The defendant in this matter was represented by the law firm BraunHagey &

Borden LLP. This firm has offices in San Francisco and New York and employs

“almost thirty attorneys.” Id. at 1. In response to highly aggressive litigation

tactics, Magistrate Judge Orenstein entered a series of text orders cautioning

lawyers at the firm about their behavior. For example, on December 10, 2019, an

order was entered on ECF stating:

      At the conference on December 11, 2019, I will afford the defendants
      an opportunity to be heard as to why they should not be sanctioned for
      their apparently willful defiance of multiple lawful court orders. In
      light of my prior warning to the defendants’ counsel of record David
      Kwasniewski, counsel should be prepared to explain why, in light of
      his most recent failure to comply with a court order, this court should
      continue to extend him the privilege of appearing pro hac vice.

This was closely followed by an ECF minute entry on December 11, 2019, stating:

      The defendants have failed to participate in submitting a joint discovery
      plan, notwithstanding several orders requiring them to do so. … I cautioned
      the defendants’ counsel that, in light of the history of his conduct in this
      litigation, continued failure to comply with court orders will result in his
      disqualification and a referral to the Committee on Grievances.

Later that same month, on December 27, 2019, Magistrate Judge Orenstein entered

an order stating:

      I respectfully direct the defendants to show cause in writing by
      December 31, 2019, why I should not grant appropriate relief
                                           2
Case 1:19-cv-02357-FB-JO Document 55 Filed 06/15/21 Page 3 of 5 PageID #: 459




      including some or all of the following: (a) striking the defendants’
      requests for production 11-13; (b) imposing any or all of the sanctions
      set forth in Federal Rule of Civil Procedure 37(b)(2)(A)(ii)-(vii); (c)
      ordering the defendants to reimburse the plaintiff the costs, including
      reasonable attorneys’ fees, arising from what appears to be the
      defendants’ continued harassment of plaintiff’s counsel; (d)
      disqualifying defendants counsel for their apparent unwillingness to
      comply with court orders and the applicable rules of professional
      conduct; (e) referring all of the defendants’ current counsel of record
      to all appropriate disciplinary authorities for investigation and such
      sanctions as they may deem appropriate; and (f) upon the conclusion
      of any disciplinary proceedings before this court’s Committee on
      Grievances, vacating the orders granting counsel the privilege of
      appearing pro hac vice in this case. I will discuss the matter at a
      conference on January 10, 2020 at 9:30 a.m.

The order that counsel seeks to have stricken was entered into ECF on January 16,

2020 and reads as follows:

      Corrected Minute Entry for proceedings held before Magistrate Judge
      James Orenstein: Telephone Conference held on 1/16/2020.
      Scheduling: (1) The next status conference will be held on March 4,
      2020, at 11:30 a.m. (2) A pretrial conference will be held on June 24,
      2020, at 9:30 a.m. Summary: As set forth on the record, I granted the
      motion for a protective order: the defendants may take the plaintiff’s
      deposition on February 6, 2020, without prejudice to the parties’ right
      to unanimously consent to an alternate date. The defendants remain
      free to send disclosures by regular mail, but I direct any party sending
      disclosures by mail to provide copies of such disclosures by email to
      avoid needless delay and inconvenience to opposing counsel. In light
      of the defendants’ continued violations of court orders and rules, most
      recently the violation of Local Civil Rule 26.4, I concluded that I had
      improvidently granted the applications of Messrs. Borden and
      Kwasniewski for admission to the bar of this court pro hac vice. I
      therefore vacated my orders of July 11 and September 27, 2019,
      granting those applications. At this time I will not refer the
      defendants’ counsel to any disciplinary committee nor disqualify the
      attorney for the defendants who is admitted to practice in this court;
      however, should the defendants continue their scorched-earth practice
                                         3
Case 1:19-cv-02357-FB-JO Document 55 Filed 06/15/21 Page 4 of 5 PageID #: 460




      rather than simply litigate this case on the merits in accordance with
      applicable rules, I will renew my consideration of such remedial
      measures. (Orenstein, James) (Modified on 1/16/2020 to [correct] a
      clerical error. (Guy, Alicia). (Entered: 01/16/2020)

Significantly, Magistrate Judge Orenstein later reversed his decision to suspend the

pro hac vice applications of BraunHagey & Borden LLP lawyers Matt Borden and

David Kwasniewski. See ECF No. 53.1 Magistrate Judge Orenstein’s decision

explaining his reason for the reversal, and the text order on January 16, 2020,

remain on the docket in this matter.

                                         II.

      The lawyers that are the subject of this decision have outstanding academic

and professional credentials, are “member[s] in good standing of the California

bar,” and have “never been the subject of any sanction, discipline or other

reprobation.” See ECF No. 41 at 2. The letter from their colleague, which does not

cite case law or other authority supporting the remedy sought, requests that the

Court “order the ECF clerk (1) strike the entirety of the Vacatur Order, except as to



1
  Magistrate Judge Orenstein wrote that he found the behavior of counsel for the
defendants, which involved “an unrelenting effort to tar opposing counsel with
unproven allegations of irrelevant misconduct from decades in the past,” shocking.
ECF No. 53 at 2. Nevertheless, he decided to reverse his decision to revoke the pro
hac vice admissions of the attorneys in question because he hoped that “plaintiff’s
counsel’s act of grace will be more effective than any sanction could be in
prompting attorneys Hagey, Borden, and Kwasniewski to give serious
consideration to the standards of conduct a court properly expects of the attorneys
it admits to its family of practitioners.” Id. at 3.
                                          4
Case 1:19-cv-02357-FB-JO Document 55 Filed 06/15/21 Page 5 of 5 PageID #: 461




the relief granted (namely, rescinding the Court’s prior January 16, 2020 Minute

Order), and (2) strike the relevant portions of the improper, and now overruled,

underlying January 16, 2020 Minute Order.” ECF No. 54 at 2.

      Judge Orenstein’s January 16, 2020 minute entry, and the associated order

explaining the reasons for vacatur of the pro hac vice revocation, did not come out

of the blue. They were preceded by a series of orders warning counsel that

overzealous litigation tactics would result in corrective action. Moreover, a

significant part of Magistrate Judge Orenstein’s reasoning was that he “did not

want them to suffer permanent consequences for misconduct in a single case.” ECF

No. 53 at 3. Erasure of the ECF record would inhibit inquiry about past behavior if

problems persist in the future. The Court finds there is neither a legal nor factual

basis for granting the remedy sought by BraunHagey & Borden LLP.

                                  CONCLUSION

      Accordingly, the defendant’s motion to strike is DENIED.

SO ORDERED.

                                              _/S/ Frederic Block_________
                                              FREDERIC BLOCK
                                              Senior United States District Judge

   Brooklyn, New York
   June 15, 2021




                                          5
